Title: To Benjamin Franklin from James Parker, 11 September 1766
From: 
To: 


Honoured Sir
New York, Sept 11 1766
You I hope are well: tho’ I have not the Pleasure of one Line for two Packets past and two Merchantships: Upon which Account I have perhaps the less to write because I don’t know well what to write: If you have got all my late Letters, you will learn, First that being so great a Sufferer by Holt, I am in Hopes Col. Hunter will think I have some Call upon him for a Settlement: Next, I told you, I had promised to stay till the first of this Month with Holt for a Settlement he had promised by that Time: but as I feared, it does not appear to be any nearer now, than 5 Year ago. I am told he is sick with the Gout, but I think now he is a—Villain. I am now (only) applying to a Lawyer to sue him a Task I undertake very reluctantly: but what to do I know not: Both my Boys are sick with a bad Fever, so I am not able to begin a News-paper, nor does it appear to me to be a very proper Season to do it: Trade is excessive dull; every Thing very dear, no Money, and yet Nothing to be got without: We have had a hot Summer, and great Sickness prevails at this Time both at Phila. and here. I have not had Six pence worth of Work for this Province since I came. I am doing an Almanack, as usual, if happily I may get as much by it, as will find my Winter’s Firing, I shall be happy on that Score. I left this City in a wrong Time, when Money would have been to be got, and I come to it at as wrong a Time, when None is to be got. If I can but rub along the little Time I have to stay, I shall be thankful: but my Doctor’s Bills being equal to the Butcher, fall heavy on me:
We have never got your Electrical Machine, nor I think shall not, unless you send the Bill of Lading.

  Sept. 13. 1766
Here I was going to conclude but considering, that if I sent you so much Paper as to make a Letter, it might as well be filled up, because you could but burn it when you had done, or before you read it, if you pleased. I may first inform you, that all Masters of Vessels that come in here, do with their Letters as they usually did nor is any Measure taken to make them conform to the Act of Parliament, nor do I see that any Measures can with Safety be taken about it, for the general Bent of the People being against conforming, it does not seem possible for the King’s Officers to do any Thing against them: I have done what I could, but Nothing have I got by it, but a little Sour Looking, and perhaps some Contempt.
The Office you was so good as to procure for me in the Custom House I have now executed about four Months, and every Day when my Health permits make a Tour or two the whole Length of the Town Wharves: I have never ask’d nor ever was told when or how any Pay was to be had for it, nor shall I, but I hope you know, and that if it be to be paid there, that you would let me know how you may be indemnified for the Trouble and Expence you have been at: The Business I do is really as much as the Salary is worth; tho’ I wish the Salary had been a little more adequate to the Trouble. You mentioned at first that the Execution of this office might open a Door for something better in this Branch: but I never heard a Land-Waiter here was ever advanced any higher in that Branch at all, so I dont expect it, because I have not the least Pretension of Friends or Merit, in the Way: However, were this and the Post-Office a Certainty for Life, I would retrench my Family and live small: for not having done 6d. worth of Work all this Time, and a Family to maintain in the dearest Place I believe on this Continent, besides Taxes very high my single Lot being £6 per An. besides some City Charges, makes it so that I can hardly Square the Yards.
Was I to deviate from this Affair, what shall I treat of: I am afraid Ben Mecom will not make both Ends meet at any Rate: I have wrote and disputed with him, till I have both affronted him and tired myself: but I durst not tell you all that has passed between us, because some of it has been unreasonable. What I shall do with him I know not. What Pity he and Holt had not happened to be connected as I was, because his Soul and Holt’s seems to have a good deal of Resemblance: I was compleately unfortunate to have to do with either of them as their Tempers are cool, indifferent, and think more of themselves than of others, whilst mine is a warm, fretful Disposition, more fond of doing good to others than myself, and can but illy brook such Impositions as they seem fond of laying on me: In short, I would follow the Golden Rule of doing to all, as I would they should do unto me, whilst I think they are trying to make every Body do to them as they would have them, without being at the Pains of doing one right Thing to them again, unless a few good Words, which never yet filled a hungry Man’s Belly.
The Post-Office at Quebeck seems to turn out some Profit to the General Office, when it was thought it would hardly bear its own Expences. There are three Offices in Canada, and all help a little: These add something to my Trouble: but the many other Offices now erected, and the very bad Pay, or Backwardness of accounting by many of them: keeps me pretty well employed in writing to them, and pressing them to their Duty; Shall I tell you our Friend Chew keeps behind-hand the most, and there is a Report, that he is worse than Nothing, but as he pays one Rider, he can’t be very largely behind-hand: I write to him, but he stands it too well, to regard it. Tho’ I do not begrudge my Labour wherever I am successful, yet I should rather wish a little addition, could be made to my Allowance agreeable to Mr. Foxcroft’s Opinion also, which would render it much more agreeable in this dear City, where all I have hitherto cleared by it won’t buy me a new Hat.
The Publick News, the Papers will better inform you of: and I durst not venture on a Publick Paper, with my old batter’d Types and almost batter’d Fortune, not to add batter’d Reputation, but the Worst of all is a batter’d Body: almost unable to stand the Shocks of Time, and to which I must at last yield.
My Son I told you having been sick now near a whole Year, I tho’t it would conduce to his Health to send him to Sea: accordingly about 12 Days ago, he sail’d from this Place, to go to the Northern part of Carolina, where my Brother still lives, if so be the Sea-Air may help him: I have not heard from him. Since his Departure, his Wife and Child have both been down with Fevers, and are yet so: tho’ its no more than Neighbour’s Fare, as its very sickly throughout. My unhappy Nephew, who went to Cape Fear with Andrew Stewart, tis said is dead there: tho’ I have no positive News of it, yet it seems direct, and I believe tis so. Our Friend Hughes here keeps close, and keeps a School yet: he is full of Concern himself, being one of the Sons of Liberty, at the general Odium cast upon his Brother in Philadelphia by Reason of some printed Letters there. Thus every one has his Troubles: only some has more than others: I have the most contrary one of all, that is Gout and Poverty at once: Are they not inconsistent? Yet I thank God, I have now been five Months without one, at the Time I seem threatned hard with both by-and-bye, Indeed, I have had a bad Spell about 6 Days with the Fever and Ague, but happily it has left me a little while, and I hope it will be like Apollyon to Christian, sped away, that I may see it no more. And wish the Gout would go along with it, to somebody who can make it more wellcome.
Thus, tho’ I had nothing to write, at first, I have filled up three Sides with just—Nothing. I confess I was in Hopes, to have heard from you per this Packet for your Opinion what You thought I had best do in the Case with Holt: but in Hopes of Col. Hunter’s making me some Satisfaction, and of your Opinion, Advice, or Orders in some Matters or other, I shall at this Time conclude, for tho’ I might expect you were on your Return, yet as I have not heard that is likely to be this Fall, I am determined to write on something till I hear farther: Nothing now remains, but all our sincere Respects and affectionate Salutations wishing you Health and a safe Return to your Family is the real Wishes of my Family and in particular those of Your most obliged Servant
James Parker.

PS. On looking this over, it look’d so much like complaining, that I was almost determined not to send it: I confess it wrong, and could I but go into some Business again, or in Likelihood of Work, I have full Reason to be thankful thankful it is no worse; since I see vastly many in worse Boxes, tho’ I doubt whether they have been so befool’d, or bam’d [sic] as I have been: I am thankful that I am not quite ruined, as I might have been long ago.


 
Endorsed: Parker
